Title: Randolph Harrison to Thomas Jefferson, 18 August 1817
From: Harrison, Randolph
To: Jefferson, Thomas


          
            Dear Sir,
            Clifton
18th Augt 1817
          
          Yesterday’s mail brought me your letter of the 4th instt, and I avail myself of its return, to assure you of the heartfelt pleasure I enjoy, at the prospect of seeing a seminary of learning established in our State, upon so enlarged and liberal a scale. The favourable auspices under which it has commenced, afford the most flattering views of a successful issue. It will be pleasing to me to yield my feeble support, to a plan so honourable to its founders, and promising so much benefit to our country. I fear however, as you recede from the scite destined for the central college, you will find a diminution of zeal, and liberality, greater than you anticipate. Particularly since it seems to be in the contemplation of our leading men, to disseminate learning through the state, by institutions of a similar character kind in all the counties. Yet we must believe from the general character of our fellow citizens, that a number will be found possessing a sufficient stock of  publick spirit, to call forth their pecuniary aid in this principal establishment.
          The kind and friendly sentiments conveyed by your letter, are highly gratifying to me, as all your affectionate attentions have been. Be assured of my affection, and my earnest prayers, that this most laudable effort, may be crowned with a success, which will add largely to your claims upon the gratitude of the present, and succeeding generations.
          
            Very respectfully Yours
            Randolph Harrison
          
        